POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS that J.P. Morgan Chase Commercial Mortgage Securities Corp., a Delaware corporation, having its head office at 270 Park Avenue, in the City of New York, State of New York, United States of America (the “Corporation”), hereby nominates, makes, constitutes and appoints any officer of LaSalle Bank National Association (the “Paying Agent”) duly authorized to sign on behalf of the Trustee in its capacity as Trustee for the J.P. Morgan Chase Commercial Mortgage Securities Trust 2008-C2, Commercial Mortgage Pass-Through Certificates, Series 2008-C2 (the “Certificates”), issued under that certain Pooling and Servicing Agreement, dated as ofMay 1, 2008, between the Corporation, the Trustee,Midland Loan Services, Inc. and Wells Fargo Bank, N.A., as master servicers, and CWCapital Asset Management LLC, as special servicer (the “Agreement”), as its true and lawful attorney-in-fact (the “Attorney”) to act with full power and authority to sign theForm 10-D required to be filed with the Securities and Exchange Commission pursuant to Section 11.04 of the Agreement on or before June 30, 2008, such Form 10-D to be in such form as is customary for securities similar to the Certificates as required by Regulation AB and the Securities Exchange Act of 1934, as amended, and the Rules and Regulations of the Securities and Exchange Commission thereunder. The said Attorney shall have no power of delegation of authority hereunder. This Power of Attorney is effective as of May 8, 2008 except that it may be revoked at any time by the Corporation and this Power of Attorney shall be deemed to expire automatically on the earlier of (i) the date on which said Attorney ceases to be Trustee under the Agreement or (ii) the termination of the Agreement. IN WITNESS WHEREOF, the Corporation has caused these presents to be executed in its name by its Vice President and Secretary as of the 8th day of May, 2008. J.P.
